Citation Nr: 1431974	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for depressive disorder for the period of May 28, 1996, to October 8, 2001.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 1989 and from December 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2001 and March 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented testimony at a Board hearing in January 2001, and a transcript of the hearing is associated with his claims folder.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board, and while the Veteran was offered a hearing before another Veterans Law Judge in March 2009, he declined the opportunity.

In the aforementioned March 2005 rating decision, the RO granted service connection for depressive disorder, NOS, and assigned a noncompensable rating from May 28, 1996, the date of the Veteran's claim for service connection.  The Veteran appealed this rating to the Board, and in June 2011, the Board remanded the case for further development by the originating agency, including scheduling of an examination.  Upon completion of the remand instructions, the case was returned to the Board for further consideration.  In a June 2012 rating decision, the RO continued the noncompensable rating previously assigned for dysthymic disorder prior to May 14, 2008, assigned it a 10 percent rating from May 14, 2008, the date of a VA treatment record, and assigned it a 30 percent rating from June 27, 2011, the date of a VA psychiatric examination.  The Veteran continued to appeal, and in a January 2013 decision, the Board granted a 10 percent rating for dysthymic disorder from May 28, 1996, and a 30 percent rating from October 9, 2001.

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 10 percent for depressive disorder prior to October 2001, and denied a TDIU, and remanded the case for readjudication in compliance with directives specified in a September 2013 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.  The Board notes that while the Veteran has been issued a statement of the case regarding the recent denial of a claim for rating in excess of 30 percent for his dysthymic disorder, the record does not reflect that he has filed a substantive appeal with respect to this issue.  Therefore, the Board finds that the issue of entitlement to a rating in excess of 30 percent for this service-connected disorder is not currently before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire initial rating period on appeal between May 28, 1996, and October 8, 2001, the Veteran's dysthymic disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for dysthymic disorder, are met from May 28, 1996, to October 8, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).


All pertinent evidence has been obtained in this case.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim. 

Additionally, the Veteran was provided appropriate VA examination for his psychiatric disability.  The examination and treatment records contains sufficient information to permit the disability to be accurately rated.  In addition, there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 10 percent evaluation is considered warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is considered warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.




Analysis

The Veteran was granted service connection for depressive disorder, NOS, in the March 2005 rating decision on appeal.  A noncompensable evaluation was assigned, effective May 28, 1996.  In a June 2012 rating decision, the RO recharacterized the Veteran's psychiatric disability as dysthymic disorder, and continued the noncompensable rating previously assigned prior to May 14, 2008, assigned it a 10 percent rating from May 14, 2008, the date of a VA treatment record, and assigned it a 30 percent rating from June 27, 2011, the date of a VA psychiatric examination.  In a January 2013 decision, the Board granted a 10 percent rating for dysthymic disorder from May 28, 1996, and a 30 percent rating from October 9, 2001.

In the September 2013 Joint Motion, the parties agreed that there was evidence of record that suggests that the symptomatology from the Veteran's dysthymic disorder was reflective of the decrease in work efficiency and intermittent periods of inability to perform occupational tasks, contemplated by the criteria for a 30 percent rating for mental disorders, prior to October 9, 2001.

In essence, the evidence shows that the Veteran's dysthymic disorder has been productive of symptoms that are listed in the 10 percent, 30 percent, 50 percent and 70 percent, levels.  The symptoms themselves, however, are not the determinative factor; rather, it is the resulting social and occupational impairment that is paramount.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

On VA examination in March 1997, the Veteran looked depressed, but was fully alert and oriented.  He was felt to have insomnia, probably due to anxiety and stress. 

An August 1997 letter from a fellow Gulf War Veteran indicates that he and the Veteran had been great friends since returning from the Gulf War. 

On November 1997 VA neurology examination, the Veteran was not taking any medication except for aspirin for headaches.  He was oriented times 4, his memory testing was intact, and his cognitive testing appeared intact.  He was felt to have a constellation of symptoms that could be consistent with depression. 
On November 1997 VA psychiatric examination, there were reported problems with sleeping, concentration, and staying focused.  He denied having any problems with depression, anxiety, or any other mental health problems.  On examination, immediate and remote memory was intact and recent memory was slightly impaired.  He was alert and oriented in all spheres, his speech was normal, and his thought process production was spontaneous.  Content of thought was goal directed, logical, and relevant and contained no suicidal or homicidal ideation.  There were no delusions, hallucinations, or feelings of unreality and his abstract thinking skills were intact.  Concentration was intact and self-reported mood was fair.  The examiner evaluated his mood as cheerful and his range of affect as appropriate.  The axis I diagnosis was no diagnosis.  

On VA general medical examination on November 23, 1997, the Veteran complained that he was usually depressed and anxious, and had fatigue and exhaustion from a lack of sleep.  Other symptoms were quite generalized and vague and appeared to be more related possibly to depression and anxiety.  The diagnosis was fatigue and exhaustion at times from lack of sleep, due to episodes of depression. 

In March 1998, the Veteran complained of sleep trouble, and Lorazepam was prescribed with 5 refills.  In September 1998, he was on Lorazepam.  Later that month, he indicated that he needed a sleeping pill about every other night. 

In a September 2, 1998, statement, a friend of the Veteran, who worked with the Veteran's former employer, indicated that the Veteran had problems with sleeping and always looked tired and run down.  This witness also noted that he worked directly with the Veteran's employer, and was aware that the Veteran had missed a lot of time from work due to his health issues.  Specifically, he noted that the Veteran had only been able to work a few hours per day.

In another September 1998 statement, submitted by D.L., a former co-worker of the Veteran, indicated that the Veteran's job performance had suffered, and that he had been unable to work on a full-time basis, due to certain medical conditions, including depression.  D.L. specifically noted that the Veteran had gone from working a full-time schedule to less than 20 hours per week, due to his poor health.

In a March 1999 statement, the Veteran's former employer noted that the Veteran suffered from medical conditions, including headaches, fatigue and depression, which had caused him to miss lots of work, resulting in him only working 8-15 hours per week.

The Veteran was alert, oriented times 4, and cooperative on VA examinations in January and June 1999. 

In a June 1999 letter from Veteran, he indicated that he had many mental and physical health problems and that he could barely work due to them.  In June 2000, he indicated that he was not working now because of his conditions. 

On further VA psychiatric examination in October 2001, the Veteran was not on psychiatric medication and he denied mania, tension, and anxiety.  He reported that he withdrew from activities and that was why he lacked friendships and did not want to go to work.  He denied psychotic symptoms and thought disturbance.  He had had no mental health treatment.  He was living with his parents, but did not see his two brothers too often.  He had been celibate for 10 years and was not comfortable pursuing relationships because he was concerned that his symptoms were contagious, and he was worried about having children for fear of some sort of birth defects.  He was working part-time, 10 hours per week, as a teacher's assistant, and reported that he could not work more than that because of fatigue.  For leisure activities, he did not do much.  He spent time at home and had a couple of friends whose company he enjoyed once in a while.  On examination, his immediate and remote memories were intact.  Recent memory evidenced no errors.  He was alert and oriented in all spheres, and his speech was normal in rate and volume, with spontaneous thought production.  His thoughts contained no homicidal or suicidal ideas, and he denied delusions, but admitted that he had difficulty trusting people.  His abstract ability was intact and his concentration was adequate.  His mood as evaluated by the examiner was depressed and discouraged, but his range of affect was broad.  His judgment was intact and his insight was fair.  The examiner deferred his diagnosis until after a neuropsychological evaluation and a psychological consultation. 

On November 2001 VA neuropsychological evaluation, the Veteran was alert, very pleasant, cooperative, and oriented in all spheres.  He had logical and coherent thoughts and no evidence of a psychosis.  Affect appeared stable, but the Veteran voiced feelings of depression.  He denied homicidal and suicidal ideation and his insight appeared fair.  He complained of memory loss and word finding problems.  His reasoning and judgment were functional.  Attention and concentration abilities fell in the average to above average ranges.  Language appeared functional, with no evidence of word finding problems.  A mood assessment placed the Veteran in moderate to severely depressed categories.  He had endorsed sadness, pessimism, guilty feelings, self-dislike, self-criticalness, crying spells, loss of interest, worthlessness, and loss of energy.  He also reported irritability, reduced appetite, concentration difficulty, tiredness, and reduced sexual libido.  He was felt to be moderately to severely depressed and displayed cognitive impairments in delayed memory, problem solving, and visual perception. 

Based on the evidence noted above, the Board concludes that a 30 percent rating for dysthymic disorder is warranted from May 28, 1996, to October 8, 2001, as was the opinion of the parties to the September 2013 Joint Motion for Partial Remand.  

In this regard, the Board notes that the Veteran has reported symptoms of anxiety and depression, and chronic sleep impairment, due to his depression, since his initial evaluations in 1997.  He was also first noted to have memory loss in 1997.  Furthermore, the evidence shows that as early as November 1997, the Veteran's depressive symptoms were causing occupational and social impairment, in that they were causing the Veteran to miss a significant amount of time from work.  As noted above, in November 1997, the Veteran indicated that he had quit a job after 9 months as a truck driver for a company, in part due to being too tired.  There is a March 1997 letter of resignation from him to that company indicating that he was resigning due to medical reasons and illnesses.  Furthermore, the noted September 1998 and March 1999 statements from the Veteran's friend, co-worker and employer, and his June 1999 and June 2000 statements, indicate that the Veteran experienced symptoms of depression that caused him to miss a significant amount of time from work, essentially preventing him from working on a full-time basis, and ultimately causing him to stop working for a period of time.  The Board also finds that although there is no evidence showing what the Veteran's symptoms were at the time that he filed his initial claim in May 1996, it is reasonable to conclude that his depression had been causing the same or similar symptoms less than 2 years later, in 1997.  This is especially true in light of the fact that the evidence does not show that the Veteran's depression had any extended periods of improvement during the appeal period.  The Board also notes that as discussed above, the Veteran had a GAF score in the low 80s in November 1997.  However, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his increased rating claim.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, when considering all the pertinent evidence of record, the Board finds that the criteria for a 30 percent rating have been met.  

The Board further concludes that a rating in excess of 30 percent is not warranted for dysthymia at any time during the time frame remaining on appeal.  In this regard, the Board notes that the Veteran has not had symptoms such as a flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, or difficulty in understanding complex commands, did not have the symptoms suggested for a 50 percent rating, a 70 percent rating based on reduced reliability and productivity, or a 100 percent evaluation based on total social and occupational impairment.  

The Board also finds that severe depression, the most severe part of the continuum, reported by the neuropsychological evaluator in November 2001, is not shown, in that the psychiatrist who examined the Veteran at that time found fairly normal findings, and the psychologist who examined him just after neuropsychological evaluation found his GAF to be 60, consistent with moderate symptoms, based on the contents of the VA psychiatric examination, the MMPI, and another test.  Therefore, the Board finds that those reports are more probative than the neuropsychological evaluator's report, which was actually of moderate to severe depression.  

For the reasons noted above, the Board finds that a rating in excess of 30 percent is not warranted at any point between May 28, 1996, and October 8, 2001.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran, as reported above, fit squarely within the criteria found into the rating formula used for the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Consistent with Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), the application of "staged" ratings have been considered.

The preponderance of the evidence is against a higher rating than that assigned herein and there is no further doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

An increased rating of 30 percent rating, but not greater, for dysthymic disorder, is granted for the period of May 28, 1996, to October 8, 2001, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has satisfied each of these requirements.  The Veteran has consistently reported that he is unemployed, and that his unemployment is attributable to his service-connected disabilities.

The Veteran's service-connected disabilities include diarrhea due to undiagnosed illness, rated as 30 percent disabling; headaches due to undiagnosed illness, rated as 30 percent disabling; depressive disorder NOS associated with nausea and dizziness due to undiagnosed illness, rated as 30 percent disabling; and nausea and dizziness due to undiagnosed illness, rated as 10 percent disabling.  The combined rating is currently 70 percent.  Given that the Veteran's service-connected diarrhea, headaches, depressive disorder, and nausea and dizziness all originate from the same service-connected undiagnosed illness, the Board concludes that the Veteran's service connected disabilities share a common etiology, and the Veteran is considered to have at least one disability rated as 40 percent disabling.  Therefore, the Board finds that the Veteran meets the scheduler requirements for a TDIU.  
See 38 C.F.R. § 4.16(b).

The record reflects that the Veteran has 2 years of college education and work experience at a grocery store, in security, in telemarketing, in global positioning, as an assistant for a mortgage company, as an assistant in public schools, as a driver and truck driver, and in construction.  In September 2000, he indicated that he had worked as a helper/assistant 20 hours per week maximum, from November 1999 to May 2000, grossing as much as $1000 per month. 

He indicated in February 2004 that his job history has not been secure or substantially gainful. He had struggled in every job he had, and there had been gaps between jobs due to his illness. Currently, he was still missing a lot of work due to being ill, and his job was aware of his medical conditions and had been understanding. 

In June 2010, the Veteran indicated that he was working currently and that he had worked for 5 construction companies since August 2006, for 40 hours per week in Alaska, doing construction and highest-grossing between $5000 and $7000 per month during the warm season.  He had had an administrative position for a borough in Alaska for 5 or 6 months, from December 2004 to May 2005, grossing up to $1900 per month. 

According to a June 2011 letter from the Veteran's former supervisor, the Veteran was let go from a construction job in Alaska one month into the season, with the owner saying he was not a hard worker, "did not work well with others," and was not a team player.  However, the supervisor also noted that he was aware of the Veteran's medical conditions, which played a significant role in his being released.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  The June 2011 VA examiner did not give an opinion on the impact of the Veteran's service-connected dysthymic disorder on his ability to work, and there is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on the Veteran's ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether his service-connected disabilities together preclude him from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  
The examiner should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The examiner should be provided with a list of the Veteran's service-connected disabilities.  

The rationale for all opinions expressed should also be provided.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


